PER CURIAM.
Appellant seeks reversal of a workers’ compensation order allowing recovery for claimant’s post-traumatic stress disorder. Because competent substantial evidence supports the Judge of Compensation Claims’ finding that claimant had a physical injury and further supports the finding that the injury was a causative factor in claimant’s post-traumatic stress disorder, the order is AFFIRMED. See, City of Holmes Beach v. Grace, 598 So.2d 71 (Fla.1992).
ZEHMER, C. J., and ALLEN and KAHN, JJ., concur.